Exhibit 10.1

AMENDMENT NO. 2 TO THE

CHS/COMMUNITY HEALTH SYSTEMS, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

THIS AMENDMENT NO. 2 TO THE CHS/COMMUNITY HEALTH SYSTEMS, INC. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN dated as of January 1, 2014 (the “Amendment”), amends
the CHS/Community Health Systems, Inc. Supplemental Executive Retirement Plan
dated effective as of January 1, 2009 (as amended by Amendment No. 1 dated
September 13, 2011, the “Plan”). Unless otherwise defined in this Amendment,
capitalized terms shall have the meanings assigned to such terms in the Plan.

 

    1. The Plan is hereby amended as follows:

 

    (a) The text of Section 2.1(a) is hereby deleted in its entirety and the
following inserted in its place:

(a) “Actuarial Equivalent” shall mean a benefit of equivalent value calculated
based on the Uninsured Pensioners 1994 Mortality Table including Projections to
2003 using 50% of the Male Rates and 50% of the Female Rates as prescribed for
qualified retirement plans under the General Agreement on Trades and Tariffs
(GATT) and a discount rate equal to the average yield on 10-Year Treasury Bonds
for the twenty-four (24) months preceding the last day of the previous month (as
determined by the Committee in good faith), but in no event greater than 4% per
annum.

 

    (b) Section 5.1 Normal Retirement Benefit is hereby amended by adding the
following paragraph immediately before the current final paragraph of that
section:

Notwithstanding the foregoing, a Participant may instead elect, at any time, to
receive the benefit calculated under this Section 5.1 as an amount that is the
Actuarial Equivalent of the Monthly Retirement Income as calculated pursuant to
this Section 5.1 above as of the later of the Participant’s Eligibility Date (as
defined below) or the Participant’s Election Date (as defined below), with
interest thereon until such Participant’s Separation from Service in an amount
equal to the average yield on 10-Year Treasury Bonds for the twenty-four
(24) months preceding, calculated and compounded on a quarterly basis, but in no
event greater than 4% per annum. For the sake of clarity, an election described
in this paragraph made by a Participant who does not become an Eligible
Participant (as defined below) shall be disregarded and such Participant shall
receive the benefit, if any, to which such Participant is otherwise



--------------------------------------------------------------------------------

entitled under this Plan. For purposes hereof, (i) an “Eligible Participant” is
a Participant who has attained the Normal Retirement Date (i.e., has reached the
age of 65) and has completed or been credited with at least twenty-five
(25) years of Service, (ii) the “Eligibility Date” is the date a Participant
becomes an Eligible Participant and (iii) the “Election Date” is the date a
Participant makes the election described in this paragraph. An election made
pursuant to this paragraph shall be made in writing delivered to the Secretary
of the CHS/Community Health Systems, Inc. and once made, shall be final and
irrevocable.

 

    2. Except as amended hereby, the Plan shall remain unmodified and in full
force and effect.

IN WITNESS WHEREOF, CHS/Community Health Systems, Inc. has caused this Amendment
to be executed by its duly authorized officer on the 26th day of February, 2014,
being the date the Amendment was approved and adopted by the Board of Directors.

 

  CHS/COMMUNITY HEALTH SYSTEMS, INC.       By:  

   /s/ Rachel A. Seifert

    Name: Rachel A. Seifert    

Title:   Executive Vice President, Secretary and

            General Counsel

 

 

2